              Case 2:20-bk-51147-MPP                             Doc 5 Filed 06/25/20 Entered 06/25/20 15:29:34                  Desc
                                                                 Main Document    Page 1 of 4

 Fill in this information to identify your case:

 Debtor 1                 Michael Robert Warren
                          First Name                        Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name              Last Name

                                                      EASTERN DISTRICT OF TENNESSEE, NORTHEASTERN
 United States Bankruptcy Court for the:              DIVISION

 Case number
 (if known)                                                                                                              Check if this is an
                                                                                                                         amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                            12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Caliber Home Loans                                   Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of 21 13th Street Bristol, TN 37620                         Reaffirmation Agreement.
    property       Sullivan County                                          Retain the property and [explain]:
    securing debt: Home and Lot purchased
                   09/06/2018 for $81,900.00


    Creditor's         CarMax Auto Finance                                  Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of       2018 Mercedes BGL 18,900                           Reaffirmation Agreement.
    property             miles                                              Retain the property and [explain]:
    securing debt:       NADA: $21,350.00



    Creditor's         CarMax Auto Finance                                  Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of       2016 Kia Soul 18,500 miles                         Reaffirmation Agreement.


Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                          page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
             Case 2:20-bk-51147-MPP                              Doc 5 Filed 06/25/20 Entered 06/25/20 15:29:34                                Desc
                                                                 Main Document    Page 2 of 4

 Debtor 1      Michael Robert Warren                                                                  Case number (if known)


     property           NADA: $12,600.00                                    Retain the property and [explain]:
     securing debt:



     Creditor's    Performance Finance                                      Surrender the property.                                     No
     name:                                                                  Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
     Description of     2016 Can Am 3 Wheeler                               Reaffirmation Agreement.
     property           (asset repossessed prior to                         Retain the property and [explain]:
     securing debt:     Debtor's bankruptcy filing date;
                        unknown if asset has been
                        disposed of by creditor)

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                              Will the lease be assumed?

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Part 3:     Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Michael Robert Warren                                                    X
       Michael Robert Warren                                                            Signature of Debtor 2
       Signature of Debtor 1




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                      page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 2:20-bk-51147-MPP                               Doc 5 Filed 06/25/20 Entered 06/25/20 15:29:34               Desc
                                                                 Main Document    Page 3 of 4

 Debtor 1      Michael Robert Warren                                                                 Case number (if known)


       Date        June 25, 2020                                                    Date




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                    page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
            Case 2:20-bk-51147-MPP                               Doc 5 Filed 06/25/20 Entered 06/25/20 15:29:34      Desc
                                                                 Main Document    Page 4 of 4

                                                               United States Bankruptcy Court
                                                   Eastern District of Tennessee, Northeastern Division
 In re      Michael Robert Warren                                                                     Case No.
                                                                               Debtor(s)              Chapter    7



                                                                     CERTIFICATE OF SERVICE
I hereby certify that on June 25, 2020, a copy of Debtor's Statement of Intention was served electronically to the
U.S. Trustee and Chapter 7 Trustee and by United States mail, first class, postage prepaid to the following:

 Caliber Home Loans
 Attn: Cash Operations
 PO Box 24330
 Oklahoma City, OK 73124
 Caliber Home Loans, Inc.
 c/o C T Corporation System
 300 Montvue Road
 Knoxville, TN 37919-5546
 CarMax Auto Finance
 Attn: Bankruptcy
 PO Box 440609
 Kennesaw, GA 30160
 Carmax Auto Superstores, Inc.
 c/o Corporation Service Company
 2908 Poston Ave
 Nashville, TN 37203-1312
 Evergreen Bank Group
 1515 West 22nd Street, Suite 100W
 Oak Brook, IL 60523
 Performance Finance
 10509 Professional Circle, Suite 202
 Reno, NV 89521
 Performanec Finance
 PO Box 5108
 Oak Brook, IL 60523-5108



                                                                             /s/ Jeremy D. Jones BPR#032527
                                                                             Jeremy D. Jones BPR#032527
                                                                             Dean Greer & Associates
                                                                             2809 East Center Street
                                                                             P. O. Box 3708
                                                                             Kingsport, TN 37664
                                                                             423-246-1988
                                                                             bankruptcy@deangreer.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   Best Case Bankruptcy
